Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 6/2/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II (claims 8-10) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Yoshimoto (US 2019/0006696) is the closest prior art of record. Yoshimoto discloses a fuel cell battery cell ([0008], discussed throughout) comprising: a first separator (figures 2a and 2b #4, discussed throughout) a first gas diffusion layer (figures 2a and 2b #8, discussed throughout), a first catalyst layer (figures 2a and 2b #11, discussed throughout), a polymer electrolyte membrane (figures 2a and 2b #12, discussed throughout), a second catalyst layer (figures 2a and 2b #13, discussed throughout), a second gas diffusion layer (figures 2a and 2b #9, discussed throughout) and a second separator (figures 2a and 2b #20, discussed throughout) that are sequentially laminated along a laminating direction (figures 2a and 2b) a first gas flow path that is provided between the first separator and the first gas diffusion layer (figures 2a-3b #5, discussed throughout); and a second gas flow path part that is provided between the first separator and the first gas diffusion layer and adjacent to the first gas flow part in a direction intersecting the laminating direction (figures 2a-3b #17, discussed throughout), the second gas flow path part including a flow path area larger than a flow path area of the first gas flow path part in a plan view seen along the lamination direction (figures 2a-3b); wherein the first gas diffusion layer includes a first elastic part facing the first gas flow path part, and a second elastic part facing the second gas flow part (figures 2a-3b, as the material discussed would have elasticity). Yoshimoto is silent to the first low elasticity part facing the first gas flow path part, and a first high elasticity part facing the second gas flow path part and having a higher compressive modulus of elasticity than a compressive modulus of elasticity of the first low elasticity part in the laminating direction. Thus, the instant claimed invention as a whole is deemed novel and non-obvious over the prior art contributing to the advancement of fuel battery cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724